Citation Nr: 0008766	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-17 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia (CML), to include service connection secondary to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO).


FINDING OF FACT

Chronic myelogenous leukemia was first diagnosed almost 26 
years after service, and there is no competent evidence in 
the record demonstrating that said disability is causally 
related to service, or to any incident or event therein, 
including any exposure to herbicide agents such as Agent 
Orange.


CONCLUSION OF LAW

The veteran has failed in his initial duty to submit a claim 
of entitlement to service connection for CML, to include 
service connection secondary to Agent Orange exposure, that 
is well grounded or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The above notwithstanding, every claimant bears the burden of 
submitting evidence that his or her claim of entitlement to 
service connection is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  A well-grounded claim is one which is 
plausible, that is meritorious on its own and capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Unlike civil actions, more than just an allegation 
is required in order to prevail in a claim for VA benefits.  
In particular, it is noted that the claimant needs to submit 
supporting evidence that is sufficient to justify a belief by 
a fair and impartial individual that the claim for VA 
benefits is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Grivois v. Brown, 6 Vet. App. 136, 139 (1994).

A claim for service connection benefits is considered to be 
well grounded when the following three criteria are met: 
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. 
§ 3.303 (1999).  This means that there must be evidence of 
disease or injury during service, a current disability, and a 
link between the two.  Further, the evidence must be 
competent.  That is, the presence of a current disability 
requires a medical diagnosis; and, where the claimant intends 
to link the current disorder to a cause during service or a 
service-connected disability, a competent opinion of a 
medical professional is required.  See Caluza at 504; Reiber 
v. Brown, 7 Vet. App. 513 (1995).

Additionally, if a veteran was exposed to a herbicide agent 
such as Agent Orange during active service in the Republic of 
Vietnam during the Vietnam era, the following diseases shall 
be presumptively service-connected if they were manifested as 
noted, even though there is no record of such disease during 
service, provided further that the rebuttable presumptive 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  (1) 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
prostate cancer and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), to a degree of 10 percent or more at any time 
after service; (2) chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda and acute 
and subacute peripheral neuropathy, to a degree of 10 percent 
or more within a year; and (3) respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), within 30 years.  
38 U.S.C.A. §§ 1113, 1116 (West 1991); 38 C.F.R. 
§§ 3.307(a), 3.309(e) (1999).

The last date on which a Vietnam era veteran shall be presumed 
to have been exposed to a herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).

A claimant can also establish service connection for a 
disease claimed to be secondary to Agent Orange exposure with 
proof of actual direct causation, a task, however, that 
brings upon him or her the difficult burden of tracing 
causation to a condition or event during service.  Combee v. 
Brown, 34 F. 3d 1039 (Fed.Cir. 1994).

At the outset, the Board notes that the record is unclear as 
to whether the veteran should be considered a Vietnam era 
veteran, as his AF Form 7, Airman Military Record, shows 
foreign service only in Taiwan.  However, insofar as that 
record also shows that the veteran had 145 days of foreign 
service in 1967 under a temporary duty assignment (TDY) at an 
undisclosed location, and that he thereafter received the 
Vietnam Service Medal, the Board will assume, for purposes of 
this discussion only, that the veteran is a Vietnam era 
veteran and that, consequently, the above cited Agent Orange 
provisions are applicable to this matter.

The veteran contends that he was diagnosed with CML in 
September 1996, and that, "[w]hile no precise cause can ever 
be determined," this disability should be service-connected 
because "several of my physicians have advised me that this 
condition is the result of toxic shock and can be dormant for 
a period of 30 to 40 years."

A review of the record reveals no competent evidence of the 
manifestation of CML at any time during service.  The only 
medical record in the file confirming the veteran's 
allegation that he suffers from CML consists of the report of 
an October 1997 VA lymphotic disorders examination, which 
reveals an impression of CML, status post bone marrow 
transplant in February 1997, and the veteran's history of 
having been diagnosed with CML in September 1996, with a bone 
marrow transplant in February 1997.  The Board notes that 
copies of the records reflecting the 1996-97 private medical 
treatment for this disability are not in the file.  A remand 
to attempt to secure this evidence is unnecessary because, as 
explained in the following paragraphs, the claim is not well 
grounded and the Board has no duty to further assist the 
veteran in the development of his claim.

The Board finds that the Caluza criterion of a present 
disability has been met in the present case because, as noted 
above, there is competent evidence in the record confirming 
the diagnosis of CML.  However, the veteran has submitted no 
competent evidence showing that the CML that was first 
diagnosed almost 26 years after service, which is not one of 
the diseases presumptively associated, for VA purposes, with 
herbicide (Agent Orange) exposure, is related to service or 
to any incident or event therein, including any exposure to 
herbicide agents such as Agent Orange.  Therefore, the Board 
concludes that the veteran has failed in his initial duty to 
submit a claim of entitlement to service connection for CML, 
to include service connection secondary to exposure to Agent 
Orange, that is well-grounded or capable of substantiation.

The Board acknowledges the veteran's representative's 
suggestion, in his informal hearing presentation of January 
1999, to the effect that the Board should remand this issue 
to obtain a medical opinion on the matter on appeal.  
However, whenever a claimant has not met the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  Further, if the veteran 
does not submit a well-grounded claim, the appeal of the 
claim must fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy, 
1 Vet. App. at 81.  

Regarding the above, it is noted that the U.S. Court of 
Appeals for Veterans Claims ("the Court," known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has said that the governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which - as well grounded - require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that, if 
obtained, would establish a well-grounded claim for the 
disability at issue in this case.  In this regard, it is 
noted that, shortly after the veteran filed his claim for 
service connection for CML, the RO advised him, by letter of 
September 26, 1997, that it was his responsibility to help 
the RO obtain all evidence necessary to support his claim.  
The veteran was then granted a 60-day period to provide the 
name and location of any VA medical facility where he 
received treatment for a service-connected condition and for 
the CML, as well as copies of treatment records from non-VA 
health care providers, or, in the alternative, a signed 
release authorizing the RO to obtain such evidence on his 
behalf.  Unfortunately, there is no evidence in the record 
showing that the veteran ever responded to this 
communication, and there is no reason to believe that the 
address on the letter was incorrect or that the veteran never 
received the letter, as the address on that letter is the 
same address that the veteran listed in his Substantive 
Appeal (VA Form 9) of October 1998.

In addition to the above, the Board notes that, other than 
saying that he has been told that the diagnosed CML is "the 
result of toxic shock and can be dormant for a period of 30 
to 40 years," a statement that, even if furnished by a 
medical expert, would amount to no more than a speculative 
opinion (as it appears to have been based on the history 
provided by the veteran), the veteran has not reported that 
any particular qualified health care professional has 
specifically related his diagnosed CML to service, complaints 
in service or exposure to herbicide agents while in service.  
It is also important to point out that what a physician has 
told him regarding the etiology of the disability at issue 
does not render a claim well grounded.  Moreover, under the 
factual circumstances of this case, it is not apparent that 
any useful purpose would be served in inviting the veteran to 
provide additional records, or specific information about any 
such records, to the VA.

Under all the above circumstances, the VA has no further duty 
to assist the veteran in developing his claim of entitlement 
to service connection for CML, to include service connection 
secondary to exposure to Agent Orange.  Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, the Board notes that the RO's failure to find the 
claim of entitlement to service connection for CML, to 
include service connection due to exposure to Agent Orange, 
not well-grounded constitutes harmless error.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995). 


ORDER

Service connection for CML, to include service connection 
secondary to Agent Orange exposure, is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 
- 7 -


- 1 -


